DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lighting unit” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4-19, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish et al. (US 2017/0046808, art of record) in view of Dragon (US 2009/0128287) and Choi et al. (US 2010/0308108, art of record).
Regarding claim 1, Parrish teaches an information processing apparatus (fig. 8) comprising: a first reader (806) that reads a document (passport) including a first biometric information ([0062]); a second reader (814) that reads a code indicated in a second medium (reading barcode displays on a mobile device or passport, [0025] and [0062]); a display (804) provided at a higher position of than the second reader (804 positioned higher than 814); a biometric information acquiring device (808) captures a second biometrics information on a user ([0062]), wherein capturing the second biometrics information is triggered by reading the document or reading the code (once the passport scanned (1204), the image of the traveler is captured (1206) (fig. 12A, [0097]).  Therefore it is interpreted as the subsequent step 1206 is trigger by the previous step 1204).
Parrish fails to teach the biometric information acquiring device (808) is positioned between the second reader (814) and the display (804).
However, Dragon teaches a terminal (fig. 2) comprising: a first reader (21) configured to read first biometric information; a second reader (26) that read a code indicated in a medium (passport); a display (25) provided at a higher positon than the second reader; a biometrics information acquiring device (37) that is provided between 
In view of Dragon’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish to rearrange the biometric information acquiring device at the position between the display and the second reader as taught by Dragon in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of rearranging the component within the housing of the apparatus.  With regarding to a camera of the biometric acquiring device that faces a diagonally upward direction, Dragon further discloses the teaching of the prior art in which the angle of the camera can be adjusted in order to achieve the best angle in capturing image ([0004]-[0006]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parrish and Dragon for the camera of the biometric acquiring device to face diagonally upward direction as claimed since it is just a matter of arranging and rearranging installation of the camera so that user’s biometric information can be correctly and properly captured.   Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
With regarding to a processor configured to execute instructions to perform a comparison between the first biometrics information and the second biometrics information, Choi teaches information processing system (figs. 5 and 6) comprising a first reader (132) that reads a document (passport) including a first biometric information 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the biometrics information related to the individual can be compared in order to verify or to identify that particular individual.  For example bio information (fingerprint information) and image bio information (facial information) can be used to identify that particular individual, as evidently shown in Choi above. 
 Regarding claim 2, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches a memory configured to store instructions (fig. 9).
Regarding claim 4, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the document is a passport of the user; and wherein the second medium is a mobile terminal that displays the code including declaration information for customs declaration ([0025], [0045] and [0106]).
Regarding claim 5, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the first biometrics 
Regarding claim 6, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the display outputs a window to guide the user to an electronic gate when the passport face image and the captured face image are matched ([0064]).  With regarding to the customs declaration of the user is not taxable, it is well-known in the art that the items being brought through the customs need to be determined whether the items are taxable or not and to guide the traveler to the appropriate area for additional processing (see fig. 12A, the abstract, [0064] and [0067]). 
Regarding claim 7, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the display outputs a window to guide the user to a manned booth (second processing area 116, fig. 1) when the passport face image and the captured face image of the user are not matched or the customs declaration of the user is not taxable ([0109]-[0111]).
Regarding claim 8, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the biometrics information acquiring device is an image capture device that has an oblique upward capturing direction, captures a face of the user and acquires a face image of the user as the biometric ([0028]).

Regarding claim 10, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above except for a light provide on the side portion of the display as claimed.  However, Parrish teaches each kiosk has light indicator that identify the status of the kiosk and further suggests that any other suitable arrangement of the light indicator can be used (fig. 7 and [0058]).  Moreover, Dragon further teaches light source displays on the top of the display (fig. 2 and [0069] and [0071]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish as modified Dragon and Choi to arrange the light indicator on the side of the display as claimed in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of arranging and rearranging the light indicator on the kiosk.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 11, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the light is turned on in different manners based on at least one of information read by the reader, a result of the comparison, and a status of a procedure ([0058]).
Regarding claim 12, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Dragon further teaches a shield provided on a side portion of the display ([0031]).

Regarding claim 14, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches a status display (704) configured to indicate a status (fig. 7 and [0058]) but silent to the status display provide on the upper part of the display.  However, Parrish further suggests that any other suitable arrangement of the status display can be used (fig. 7 and [0058]).  Moreover, Dragon further teaches light source displays on the top of the display (fig. 2 and [0069] and [0071]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish as modified Dragon and Choi to arrange the status display on the upper part of the display as claimed in order to arrive at the claimed invention. Such modification 
Regarding claim 15, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the status display is turned on in different manners based on at least one of information read by the reader, a result of the comparison, and a status of a procedure ([0058]).
Regarding claim 16, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein a plurality of information processing apparatuses are installed on a side part of a support member and radially about the support member (fig. 7 and [0058]).
Regarding claim 17, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the number of the information processing apparatuses is three and three processing apparatus (kiosks) are installed on the support member (fig. 7 and [0058]) but Parrish fails to teach the apparatus (kiosks) installed on the support member at angle intervals of 120 degrees.
However, Parrish further suggests that any other suitable arrangement of the apparatuses (kiosks) can be used ([0058]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish as modified Dragon and Choi to arrange the apparatus (kiosks) on the support member at angle intervals of 120 degrees as claimed in order to arrive at the claimed invention. Such modification would not involve any 
Regarding claim 18, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches the plurality of information processing apparatus (kiosks) are installed on the support member (fig. 7 and [0058]) except for the apparatuses are installed on the support member at different heights from each other.  
However, Parrish further suggests that any other suitable arrangement of the apparatuses (kiosks) can be used ([0058]).  Moreover, Dragon further teaches that the height of the terminal can be adjusted (the abstract, [0019], [0049] and [0050]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish as modified Dragon and Choi to arrange the apparatus (kiosks) on the support member at different heights from each other as claimed in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of arranging and rearranging the apparatuses (kiosks) on the support member.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 19, Parrish teaches an information processing apparatus (figs. 8 and 9) comprising: a memory (906) configured to store instructions; and a processor (904) configured to execute the instructions to: read a document including a first 
Parrish fails to teach the biometric information acquiring device (808) is positioned between the reader that read the code and a display (804, fig. 1) provided at a higher position than the reader.
Parrish fails to teach the biometric information acquiring device (808) is positioned between the second reader (814) and the display (804).
However, Dragon teaches a terminal (fig. 2) comprising: a first reader (21) configured to read first biometric information; a second reader (26) that read a code indicated in a medium (passport); a display (25) provided at a higher positon than the second reader; a biometrics information acquiring device (37) that is provided between the second reader and the display and captures a second biometric information on a user ([0069]-[0071]).
In view of Dragon’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parrish to rearrange the biometric information acquiring device at the position between the display and the second reader as taught by Dragon in order to arrive at the claimed invention. Such modification would not involve any inventive 
With regarding to perform a comparison between the first biometrics information and the second biometrics information, Choi teaches information processing system (figs. 5 and 6) comprising a first reader (132) that reads a document (passport) including a first biometric information ([0043]); a second reader (133) that reads second biometric information ([0043]); a processor (140) configured to compare between the first biometric information and the second biometric information ([0048]-[0051], [0056]-[0057] and [0093]); wherein the capturing the second biometrics information is triggered by reading the document (as shown fig. 9, the step of capturing image of the bearer is captured after the passport is read and the result of the passport is determined, therefore it is interpreted as the subsequent step is trigger by the previous step).

Regarding claim 23, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the first reader and the second reader are provided on a same side of the biometrics information acquiring device (fig. 8).
Regarding claim 24, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Parrish further teaches wherein the camera is configured to capture an image of the user ([0062]), and wherein the display faces the diagonally upward direction (figure 8 shows the display faces the diagonally upward direction).
Regarding claim 25, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Dragon further teaches a light unit disposed in a position different from that of the display and at a same facing direction as the display, wherein the lighting unit irradiates the user when the camera captures an image of the user (fig. 2 and [0069]).
Regarding claim 27, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above.  Both Parrish and Dragon further teach wherein at least one of the first reader and second reader has a reading face (Parrish: [0062].  .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish as modified by Dragon and Choi as applied to claim 1 above, and further in view of Hu et al. (US 2016/0350980).
Regarding claim 26, Parrish as modified by Dragon and Choi teaches all subject matter claimed as applied above except for the camera is a depth camera as claimed.
However, Hu teaches terminal having a depth camera configured to acquire three-dimensional information and further limitations as claimed (fig. 1 and [0014]).
In view of Hu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Parrish, Dragon and Choi by incorporating the teaching as taught by Hu so that three-dimensional image can be captured (see Hu: [0014]). 
Response to Arguments
Applicant’s arguments, see Remark, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-19 and 23 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Parrish, Dragon, Choi and Hu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887